 1
 2
 3
 4
                            UNITED STATE DISTRICT COURT
 5
 6                       EASTERN DISTRICT OF CALIFORNIA
 7
 8   CEPRIANA TURNER,                          CASE NO.: 1:18-cv-00931-LJO-SAB

 9                Plaintiff,                   ORDER RE STIPULATION TO
10                                             CONTINUE EXPERT DESIGNATION
           vs.                                 AND DISCOVERY DEADLINES
11
12   DOLLAR TREE STORES, INC.,                 (ECF No. 11)
13
                  Defendant.
14
15
16         On August 30, 2018, the scheduling order issued in this action. (ECF No.
17   6.) On January 14, 2019, the discovery dates were continued at the stipulation of
18   the parties. (ECF No. 8.) On February 27, 2019, the parties filed a stipulation to
19   continue the trial and discovery dates in this matter which was denied by United
20   States District Judge Lawrence J. O’Neill. (ECF Nos. 9, 10.) On March 5, 2019,
21   the parties filed a stipulation to extend the discovery dates in this matter for a
22   second time. (ECF No. 11.)
23         The Court is concerned with the extension of time requested in that the
24   dates extend so close to the date of the pretrial hearing. Pursuant to Rule 281 of
25   the Local Rules of the Eastern District of California, the parties are to file their
26   joint pretrial statement at least seven full days prior to the pretrial conference.
27   L.R. 281(a)(2). In this instance, the pretrial statement will be due May 22, 2019,
28   and the parties will be conducting discovery until May 16, 2019. The Court shall


                                                -1-
 1   grant the request of the parties, but they are advised that they must strictly comply
 2   with the Local Rules in filing a joint pretrial statement.
 3            Pursuant to the stipulation of the parties, the August 30, 2018 scheduling
 4   order, as amended by the January 14, 2019 order, is amended as follows
 5            1.      Expert Disclosure shall be done by April 4, 2019;
 6            2.      Supplemental Expert Disclosure shall occur by May 2, 2019;
 7            3.      Expert Discovery Cut-Off is continued to May 16, 2019;
 8            4.      Non-Expert Discovery Cut-Off is continued to May 9, 2019; and
 9            5.      All other aspects of the August 30, 2018 scheduling order shall
10                    remain in effect.
11
12   IT IS SO ORDERED.
13
     Dated:        March 5, 2019
14                                                 UNITED STATES MAGISTRATE JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
